          Case 1:16-cv-07797-RA-KNF Document 140 Filed 12/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PNC BANK, NATIONAL ASSOCIATION, WELLS
FARGO CAPITAL FINANCE, LLC, WELLS
FARGO BANK, NATIONAL ASSOCIATION, BMO
HARRIS BANK, HUNTINGTON NATIONAL
BANK, CATHAY BANK, and BANK LEUMI, USA,                           Case No. 16 Civ. 7797(RA)(KNF)

                      Plaintiffs,
                                                                  CASE MANAGEMENT PLAN
                                    v.                            AND SCHEDULING ORDER
                                                                  NO. 8
DANA TRANSPORT, INC. and RONALD B.
DANA,

                      Defendants



KEVIN N. FOX, United States Magistrate Judge:

           Pursuant to Rules 16-26(f) of the Federal Rules of Civil Procedure, the Court hereby

adopts the following Case Management Plan and Scheduling Order No. 8:

1.         All fact discovery, including depositions of fact witnesses, is to be completed no later

           than January 29, 2021;

2.         The parties are to conduct discovery in accordance with the Federal Rules of Civil

           Procedure and the Local Rules of the Southern District of New York. The following

           interim deadlines may be extended by the parties on consent without application to the

           Court, provided that the parties meet the deadline for completing fact discovery set forth

           in ¶ 1 above;

3.         All expert discovery, including disclosures, reports, production of underlying documents,

           and depositions shall be completed by June 15, 2021 according to the following schedule:

                 a.       Affirmative expert reports are to be served on or before March 15, 2021.

                 b.       Responding expert reports are to be served on or before April 28, 2021.

                                                                                                     6367985.1
12/07/2020 10:30 AM
          Case 1:16-cv-07797-RA-KNF Document 140 Filed 12/08/20 Page 2 of 2



                 c.   Expert depositions on all reports submitted by the expert deponent are to be

                      completed by June 15, 2021;

4.         All discovery shall be completed no later than June 28, 2021;

5.         Dispositive motions shall be due on or before July 12, 2021;

6.         The Court will conduct a telephonic status conference with the parties on

           May18, 2021 at 10:00 a.m. Counsel shall call (888) 557-8511 and enter access code

           4862532; and

7.         The parties' joint pretrial order and additional submissions required by Rule 6 of the

           assigned district judge’s Individual Rules and Practices shall be due thirty (30) days

           from the close of discovery, or if any dispositive motion is filed, thirty (30) days from

           the court’s decision on such motion. This case shall be trial ready on a date to be

           determined by the assigned district judge .

SO ORDERED.

Dated: New York, New York                                ________________________________
       December 8, 2020                                  Hon. Kevin N. Fox
                                                         United States Magistrate Judge




                                                    2
6367985.1
12/07/2020 10:30 AM
